The opinion of the court was delivered by
Mannins, O. J.
The defendant was indicted for stealing a hog, and upon conviction was sentenced to one year’s hard labour.
The only bill of exception taken was to the admission in evidence of the prisoner’s confession. He had been arrested by six men, none of whom were officers and without any warrant. One of these was armed with a pistol, and two others had shot-guns. While held in custody thus, and while under guard, without any threat, or promise of reward, or of immunity from punishment being made, and without any violence being offered or threatened, the prisoner confessed the larceny. The court, in assigning its reasons for admitting the confession, says the confession was purely voluntary, that the prisoner requested the person to whom it was made to step aside with him as he wished to tell him something, and did tell him without solicitation, or promise, or threat the fact of the larceny, and the circumstances under which it was committed.
We think the confessions were properly admitted. 1 Wharton. Crim. Law, l 683.
Judgment affirmed.